PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Arog Pharmaceuticals, Inc.
Application No. 16/997,000
Filed: 19 Aug 2020
For: Method of Inhibiting Constitutively Active Phosphorylated FLT3 Kinase

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.181, filed June 6, 2022, to withdraw the holding of abandonment in the above-identified application.

The petition under 37 CFR 1.181 is hereby GRANTED.

The Notice of Abandonment mailed June 3, 2022 states that the instant application is abandoned for failure to timely file a proper response to the non-final Office action mailed September 30, 2021. However, the record reflects that a proper reply was timely filed March 24, 2022. The reply consisted of an amendment and a three-month extension of time.

In view thereof, the holding of abandonment is WITHDRAWN and the Notice of Abandonment is VACATED.

This application is being directed to GAU 1629 for further processing.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions